Exhibit 10.2

INCREMENTAL AMENDMENT NO. 2 TO CREDIT AGREEMENT
Incremental Amendment No. 2 to Credit Agreement dated as of May 29, 2013 (this
“Second Incremental Amendment”) among NORANDA ALUMINUM ACQUISITION CORPORATION,
a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as Incremental
Term Lender (the “Incremental Term Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).
The Borrower, Noranda Aluminum Holding Corporation, a Delaware corporation, the
lenders from time to time party thereto, the Administrative Agent and Citibank,
N.A., UBS Securities LLC, Barclays Capital, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA and Apollo Global Securities, LLC, as Co-Syndication
Agents and Co-Documentation Agents, are parties to a Credit Agreement dated as
of February 29, 2012, as amended by that certain Incremental Amendment No. 1 to
Credit Agreement dated as of March 8, 2013 among the Borrower, Bank of America,
N.A., as Incremental Term Lender (as defined therein), the Administrative Agent
and the Lenders party thereto (as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”). Pursuant to Section 2.12(a) of the Credit Agreement, the Borrower
has requested that the Incremental Term Lender provide Incremental Term Loans.
In accordance with Section 2.12(b) of the Credit Agreement, the Incremental Term
Lender has elected to provide Incremental Term Loans on the terms and conditions
set forth herein. Accordingly, the Borrower, the Incremental Term Lender and the
Administrative Agent party hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement after giving effect to this Second Incremental
Amendment (the “Amended Credit Agreement”) have the same meanings when used in
this Second Incremental Amendment.
ARTICLE II    
INCREMENTAL TERM LOAN COMMITMENT
Section 2.01    Incremental Term Loan Commitment. The Incremental Term Lender
hereby agrees to provide Incremental Term Loan Commitments and Incremental Term
Loans on the Second Incremental Amendment Effective Date on the terms and
conditions set forth herein and in the amount set forth opposite its name on
Annex I attached hereto. Incremental Term Loans provided pursuant to this Second
Incremental Amendment shall be subject to all of the terms and conditions set
forth in the Amended Credit Agreement, including, without limitation, Section
2.12. Incremental Term Loans provided pursuant to this Second Incremental
Amendment shall be Term B Loans and shall be subject to all the terms and
conditions set forth in the Amended Credit Agreement.
ARTICLE III    
AMENDMENTS TO THE CREDIT AGREEMENT
Section 3.01    Amendments. The Credit Agreement is hereby amended as follows:



8978765.9

--------------------------------------------------------------------------------




(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“Second Incremental Amendment” means that certain Incremental Amendment No. 2 to
Credit Agreement dated as of May 29, 2013 among the Borrower, the Administrative
Agent and the Incremental Term Lender (as defined therein).
“Second Incremental Amendment Effective Date” means the date on which the
conditions specified in Section 4.01 of the Second Incremental Amendment are
satisfied (or waived).
(b)    The definition of “Incremental Amount” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Incremental Amount” means, at any time, an amount such that at the time of such
incurrence and after giving effect thereto on a Pro Forma Basis, the Borrower
shall be in compliance on a Pro Forma Basis with the Senior Secured Leverage
Ratio Test.
(c)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreement, the Term Intercreditor Agreement, the First Incremental Amendment,
the Second Incremental Amendment and any Note issued under Section 2.06(e), and
solely for the purposes of Sections 5.02 and 8.01 hereof, the Fee Letter and the
Administrative Agent Fee Letter.
(d)    The definition of “Term B Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term B Loans as set forth in Section 2.01(i) or Incremental
Term Loans in the form of Term B Loans as set forth in Section 2.01(ii). The
initial amount of each Lender’s Term B Loan Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Term B Loan Commitment (or
its Incremental Term Loan Commitment), as applicable. The aggregate amount of
the Term B Loan Commitments on the Second Incremental Amendment Effective Date
is $50,000,000.

- 2 -



--------------------------------------------------------------------------------




(e)    Section 2.07(a) of the Credit Agreement is hereby amended by replacing
the table therein with the following:
Date
Amount of Term B
Borrowings to Be Repaid
June 30, 2013
$1,215,840.70
September 30, 2013
$1,215,840.70
December 31, 2013
$1,215,840.70
March 31, 2014
$1,215,840.70
June 30, 2014
$1,215,840.70
September 30, 2014
$1,215,840.70
December 31, 2014
$1,215,840.70
March 31, 2015
$1,215,840.70
June 30, 2015
$1,215,840.70
September 30, 2015
$1,215,840.70
December 31, 2015
$1,215,840.70
March 31, 2016
$1,215,840.70
June 30, 2016
$1,215,840.70
September 30, 2016
$1,215,840.70
December 31, 2016
$1,215,840.70
March 31, 2017
$1,215,840.70
June 30, 2017
$1,215,840.70
September 30, 2017
$1,215,840.70
December 31, 2017
$1,215,840.70
March 31, 2018
$1,215,840.70
June 30, 2018
$1,215,840.70
September 30, 2018
$1,215,840.70
December 31, 2018
$1,215,840.70
Term B Facility Maturity Date
$453,508,585.83 or such lesser amount as shall be outstanding on the Term B
Facility Maturity Date

ARTICLE IV    
CONDITIONS TO EFFECTIVENESS
Section 4.01    Conditions to Effectiveness of this Second Incremental
Amendment. This Second Incremental Amendment, the funding of Incremental Term
Loans pursuant hereto and each of the amendments to the Credit Agreement
contained herein shall become effective on the date (the “Second Incremental
Amendment Effective Date”) on which the following conditions precedent are
satisfied (or waived):

- 3 -



--------------------------------------------------------------------------------




(a)    Execution and Delivery of this Second Incremental Amendment. The
Administrative Agent shall have received counterparts of this Second Incremental
Amendment duly executed by the Borrower, the Incremental Term Lender and the
Administrative Agent.
(b)    Payment of Fees. All fees required to be paid and costs and expenses, in
each case, due to the Administrative Agent and its affiliates and the Lenders
shall have been paid; provided that any fees may be paid by being netted out of
the proceeds of Incremental Term Loans.
(c)    Counsel Fees. Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried
Frank”) shall have received full payment from the Borrower of the fees and
expenses of Fried Frank described in Section 7.06 of this Second Incremental
Amendment.
(d)    Deliverables. The Administrative Agent’s receipt of the following, each
of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party, each dated the Second Incremental Amendment Effective
Date (or, in the case of certificates of governmental officials, a recent date
before the Second Incremental Amendment Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and the
Incremental Term Lender:
(i)    if requested by the Incremental Term Lender three or more Business Days
prior to the Second Incremental Amendment Effective Date, a Note executed by the
Borrower in favor of the Incremental Term Lender;
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of each applicable jurisdiction) of each
Loan Party as of a recent date;
(iii)    a certificate of a Responsible Officer of the Borrower dated the Second
Incremental Amendment Effective Date and certifying;
(A)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation, including all amendments thereto, of
each Loan Party have not been amended or otherwise modified since the prior
delivery of such materials to the Administrative Agent on March 8, 2013;
(B)    that the by-laws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of each Loan Party have not
been amended or otherwise modified since the prior delivery of such materials to
the Administrative Agent on March 8, 2013;
(C)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of each Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Second Incremental Amendment
Documents (as defined in Section 5.01(a)) to which such person is a party, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect on the Second Incremental Amendment Effective Date;
(D)    that the incumbency and specimen signature of each officer executing any
Second Incremental Amendment Document or any other document delivered

- 4 -



--------------------------------------------------------------------------------




in connection herewith on behalf of each Loan Party is as previously certified
to the Administrative Agent on March 8, 2013;
(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of any Loan Party or, to the knowledge of such person, threatening
the existence of any Loan Party;
(iv)    a favorable written opinion of (i) Wachtell, Lipton, Rosen & Katz and
(ii) Gail Lehman, Esq., the General Counsel to the Borrower, in each case (A)
dated the Second Incremental Amendment Effective Date, (B) addressed to the
Administrative Agent and the Incremental Term Lender and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent shall reasonably request; and
(v)    a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions precedent set forth in Section 5.01(b) and (c) of the Credit
Agreement shall have been satisfied both before and after giving effect to this
Second Incremental Amendment and the Incremental Term Loans provided hereby.
(e)    Representations and Warranties. The representations and warranties set
forth in Section 5.01 of this Second Incremental Amendment and any other Loan
Document shall be true and correct in all material respects as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
(f)    Notices Required by Section 2.12 of the Credit Agreement. This Second
Incremental Amendment shall serve as the notice required by Section 2.12(a) of
the Credit Agreement.
(g)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request requesting the borrowing of Incremental Term Loans on the
Second Incremental Amendment Effective Date in accordance with the requirements
of Section 2.03 of the Credit Agreement; provided that the Administrative Agent,
in its reasonable discretion, may shorten notice periods required by Section
2.03 of the Credit Agreement.
Section 4.02    Effects of this Second Incremental Amendment.
(a)    On the Second Incremental Amendment Effective Date, the Credit Agreement
will be automatically amended to reflect the amendments thereto provided for in
this Second Incremental Amendment. The rights and obligations of the parties
hereto shall be governed (i) prior to the Second Incremental Amendment Effective
Date, by the Credit Agreement and (ii) on and after the Second Incremental
Amendment Effective Date, by the Amended Credit Agreement. Once the Second
Incremental Amendment Effective Date has occurred, each reference in the Credit
agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement and all references to the Credit Agreement in
any document, instrument, agreement, or writing shall be deemed to refer to the
Amended Credit Agreement.
(b)    Other than as specifically provided herein, this Second Incremental
Amendment shall not operate as a waiver or amendment of any right, power or
privilege of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document or of any other term or condition of the Credit
Agreement or any other Loan Document, nor shall the entering into of this Second
Incremental

- 5 -



--------------------------------------------------------------------------------




Amendment preclude the Administrative Agent and/or any Lender from refusing to
enter into any further waivers or amendments with respect thereto. This Second
Incremental Amendment is not intended by any of the parties hereto to be
interpreted as a course of dealing which would in any way impair the rights or
remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Loan Documents, as amended or supplemented to date (including by means of this
Second Incremental Amendment).
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Section 5.01    Representations and Warranties of the Borrower. In order to
induce the Incremental Term Lender to commit to provide Incremental Term Loans
and the Administrative Agent and the Incremental Term Lender to enter into this
Second Incremental Amendment, the Borrower represents and warrants, as of the
date hereof and the Second Incremental Amendment Effective Date, that:
(c)     each Loan Party has all requisite power and authority to execute,
deliver and perform its obligations under the Second Incremental Amendment and
any agreement or certificate required to be delivered hereunder (collectively,
the “Second Incremental Amendment Documents”) to which it is a party and, in the
case of the Borrower, to borrow and otherwise obtain credit in accordance with
the terms hereof;
(d)    the execution, delivery and performance by each Loan Party of each of the
Second Incremental Amendment Documents to which it is a party, the borrowings
hereunder and the transactions contemplated hereby have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party;
(e)    no action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with the execution, delivery, performance, validity or enforceability of this
Second Incremental Amendment or any of the other Second Incremental Amendment
Documents except such as have been made or obtained and are in full force and
effect and such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect; and
(f)    each Second Incremental Amendment Document has been duly executed and
delivered on behalf of each Loan Party party thereto and constitutes a legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against each such Loan Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
ARTICLE VI    
POST-CLOSING COVENANT
Section 6.01    Mortgage Modifications. Within ninety (90) days after the Second
Incremental Amendment Effective Date (or such longer period, as approved in the
sole discretion of the Administrative Agent), the Borrower shall execute and
deliver, or cause its applicable Subsidiaries to execute and deliver,
appropriate modifications or amendments (if any) to the Mortgages, as reasonably
requested by the Administrative Agent, together with all related filings,
payment of costs and fees, and other actions as required by the Credit Agreement
relating to the Mortgages.

- 6 -



--------------------------------------------------------------------------------




ARTICLE VII    
MISCELLANEOUS
Section 7.01    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Second Incremental Amendment
and shall not affect the construction of, or be taken into consideration in
interpreting, this Second Incremental Amendment.
Section 7.02    Execution in Counterparts. This Second Incremental Amendment may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Second Incremental Amendment by
facsimile or other electronic means (e.g. “.pdf” or “.tiff”) shall be effective
as delivery of a manually executed counterpart of this Second Incremental
Amendment.
Section 7.03    Successors and Assigns. The provisions of this Second
Incremental Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
Section 7.04    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. THIS SECOND INCREMENTAL AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECOND INCREMENTAL
AMENDMENT OR ANY OTHER SECOND INCREMENTAL AMENDMENT DOCUMENT (EXCEPT, AS TO ANY
OTHER SECOND INCREMENTAL AMENDMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.
(b)    Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
SECOND INCREMENTAL AMENDMENT AND THE OTHER SECOND INCREMENTAL AMENDMENT
DOCUMENTS TO WHICH IT IS A PARTY OR THE TRANSACTIONS RELATING HERETO OR THERETO
IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECOND

- 7 -



--------------------------------------------------------------------------------




INCREMENTAL AMENDMENT OR ANY OTHER SECOND INCREMENTAL AMENDMENT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECOND INCREMENTAL AMENDMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECOND INCREMENTAL AMENDMENT OR
ANY SECOND INCREMENTAL AMENDMENT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS SECOND INCREMENTAL AMENDMENT OR ANY OTHER SECOND
INCREMENTAL AMENDMENT DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 7.05    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECOND INCREMENTAL AMENDMENT OR ANY OTHER SECOND INCREMENTAL
AMENDMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECOND
INCREMENTAL AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 7.06    Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel for
the Administrative Agent) in connection with the preparation, negotiation,
execution, delivery, administration and enforcement of this Second Incremental
Amendment and the other documents and instruments referred to herein or
contemplated hereby.
Section 7.07    Loan Document Pursuant to Credit Agreement. This Second
Incremental Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
all of the terms and provisions of the Credit Agreement (and, following the
effectiveness hereof, the Amended Credit Agreement).
[Signature Pages Follow]

- 8 -



--------------------------------------------------------------------------------







- 9 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the signatories hereto have caused this Second Incremental
Amendment to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.


BORROWER:
NORANDA ALUMINUM ACQUISITION CORPORATION




By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: Chief Financial Officer




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.




By:   /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director




INCREMENTAL TERM LENDER:
BANK OF AMERICA, N.A.




By:   /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director








- 1 -



--------------------------------------------------------------------------------




ACKNOWLEDGEMENT AND AGREEMENT
Each Loan Party listed below hereby acknowledges that it has reviewed the
Incremental Amendment No. 2 to Credit Agreement dated as of May __, 2013 to
which this Acknowledgement and Agreement is attached as an exhibit (the “Second
Incremental Amendment”) and hereby consents to the execution, delivery and
performance thereof by the Borrower. Each Loan Party hereby confirms its
obligation under each Loan Document to which it is a party and agrees that,
after giving effect to the Second Incremental Amendment, neither the
modification of the Credit Agreement or any other Loan Document effected
pursuant to the Second Incremental Amendment, nor the execution, delivery,
performance or effectiveness of the Second Incremental Amendment or any other
Loan Document impairs the validity or effectiveness of any Loan Document to
which it is a party or impairs the validity, effectiveness or priority of the
Liens granted pursuant to any other Loan Document to which it is a party or by
which it is otherwise bound.



- 1 -



--------------------------------------------------------------------------------




 
 
NORANDA ALUMINUM HOLDING CORPORATION




By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: Chief Financial Officer


 
 
NORANDA INTERMEDIATE HOLDING CORPORATION




By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: Chief Financial Officer


 


NORANDA ALUMINIUM, INC.




By:   /s/ Mark J. Walker  
Name: Mark J. Walker
Title: Treasurer


 


NORANDAL USA, INC.




By:  /s/ Robert B. Mahoney  
Name: Robert B. Mahoney
Title: Chief Financial Officer


 
GRAMERCY ALUMINA HOLDINGS INC.




By:   /s/ Mark J. Walker  
Name: Mark J. Walker
Title: Treasurer


 


GRAMERCY ALUMINA HOLDINGS II, INC.




By:   /s/ Gail E. Lehman  
Name: Gail E. Lehman
Title: Secretary


 


NORANDA ALUMINA LLC




By:   /s/ Gail E. Lehman  
Name: Gail E. Lehman
Title: Secretary






- 2 -



--------------------------------------------------------------------------------









- 3 -



--------------------------------------------------------------------------------

ANNEX I

INCREMENTAL TERM LOANS


Incremental Term Lender
Amount
Upfront Fee
Bank of America, N.A.
$50,000,000
$500,000




    
8978765.9